ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_07_FR.txt.                                                                                                 405



                     OPINION INDIVIDUELLE DE M. LE JUGE GREENWOOD

                 [Traduction]

                    Question soumise à la Cour limitée au point de savoir si JARPA II est compatible
                 avec la convention internationale pour la réglementation de la chasse à la baleine —
                 Interprétation de la convention — Objet et but de la convention — Résolutions de
                 la commission baleinière internationale — Pertinence aux fins de l’interprétation
                 de la convention — Pratique ultérieure des parties à la convention — Retrait, par
                 le Japon, de son objection au moratoire sur la chasse commerciale — Obligations
                 imposées par l’article VIII de la convention — Rapport entre l’article VIII de la
                 convention et les paragraphes 7 b), 10 d) et 10 e) du règlement — Rapport entre
                 JARPA et JARPA II — Non‑applicabilité à JARPA II de la dérogation prévue au
                 paragraphe 1 de l’article VIII de la convention — Violation, en conséquence, des
                 obligations incombant au Japon en vertu des paragraphes 7 b), 10 d) et 10 e) —
                 Question de savoir si le Japon a agi de mauvaise foi — Question de savoir si le
                 Japon a violé le paragraphe 30 du règlement — Décision de la Cour de ne pas
                 ordonner la tenue d’un second tour de procédure écrite.

                    1. A l’instar des autres programmes de chasse à la baleine mis en œuvre
                 par le Japon, JARPA II est depuis longtemps l’objet de controverses. Pour
                 nombre de ses détracteurs, la chasse à la baleine est une pratique répréhen-
                 sible en soi et contraire aux principes contemporains en matière d’éthique
                 et de protection de l’environnement, dont l’adoption d’un moratoire sur la
                 chasse commerciale en 1986 par la commission baleinière internationale
                 (dénommée ci‑après « la commission ») est venue confirmer la validité.
                 Dans cette optique, ce dernier doit être compris moins comme un mora-
                 toire au vrai sens du terme que comme une interdiction globale, et de
                 durée indéfinie, de toute forme de chasse à la baleine. Les défenseurs de ces
                 programmes de chasse, quant à eux, mettent en avant l’ancrage de cette
                 pratique dans la tradition culturelle du Japon et le caractère critique que
                 sa perpétuation revêt, sur un plan économique, pour certaines communau-
                 tés de ce pays. Or, pour considérable que soit leur portée, ces questions, au
                 sujet desquelles les esprits sont prompts à s’enflammer, ne sont pas celles
                 que la Cour était appelée à trancher (voir arrêt, par. 69). Celle soumise à
                 la Cour était plus circonscrite, puisqu’il s’agissait de savoir si JARPA II
                 était compatible avec les obligations juridiques internationales que la
                 convention internationale pour la réglementation de la chasse à la baleine
                 (ci‑après dénommée « la convention ») impose au Japon, et c’est cette
                 ­question, et elle seule, que la Cour a tranchée dans le présent arrêt.

                      Interprétation de la convention internationale pour la
                 réglementation de la chasse à la baleine : deux logiques différentes

                    2. Signe, toutefois, de ce débat plus général auquel je viens de faire
                 allusion, les Parties abordent l’interprétation de la convention sous deux

                                                                                                 183




8 CIJ1062.indb 495                                                                                      18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 406

                 angles radicalement différents. Pour l’Australie, la convention est — ou
                 du moins est devenue — un accord relatif à la conservation des baleines.
                 L’Australie déduit des références à la conservation qui figurent au préam-
                 bule de la convention, ainsi que de l’approche qui sous‑tend une série de
                 résolutions adoptées par la commission, que « le régime juridique interna-
                 tional de la réglementation de la chasse à la baleine est passé d’un système
                 principalement conçu pour gérer l’exploitation d’une ressource naturelle à
                 un régime de plus en plus axé sur la conservation de cette ressource »
                 (mémoire de l’Australie, par. 2.125). Elle soutient que l’interdiction de
                 chasser la baleine introduite au moment de l’adoption du moratoire
                 en 1986 doit être considérée comme une règle générale à laquelle l’ar-
                 ticle VIII de la convention prévoit une exception très limitée — légitimant
                 la chasse à des fins de recherche scientifique —, laquelle doit être interpré-
                 tée dans un sens restrictif.
                    3. Le Japon, quant à lui, met en exergue le dernier alinéa du préam-
                 bule, consignant la décision « de conclure une convention destinée à assu-
                 rer la conservation appropriée des stocks de baleines et … ainsi donner à
                 l’industrie baleinière la possibilité de se développer d’une manière métho-
                 dique », dont il déduit que la conservation était conçue non comme une
                 fin en soi, mais uniquement comme un moyen d’assurer le développement
                 méthodique de l’industrie baleinière. Le Japon rejette catégoriquement
                 l’argument de l’Australie mettant en avant une évolution du régime, en
                 faisant valoir que les résolutions de la commission sur lesquelles l’Austra-
                 lie a fait fond dans ce contexte ont fréquemment été adoptées à une très
                 faible majorité, et sans son propre accord. Plus généralement, il estime
                 que la commission a, de fait, été détournée de son but initial par les oppo-
                 sants à toute forme de chasse à la baleine, et que l’adoption d’un mora-
                 toire en 1986 est le fruit non pas d’une évaluation scientifique, mais d’une
                 approche fondamentaliste. Le Japon explique avoir, lorsque la commis-
                 sion a modifié le règlement annexé à la convention pour y intégrer le
                 moratoire, exercé le droit que lui reconnaissait le paragraphe 3 de l’ar-
                 ticle V de la convention de faire objection, la modification lui devenant
                 dès lors inopposable, et n’avoir retiré cette objection qu’à la suite de pres-
                 sions exercées par les Etats‑Unis. Dans ce contexte, il plaide en faveur
                 d’une interprétation plus souple de l’article VIII de la convention.
                    4. Aucune de ces interprétations ne me convainc entièrement. Celle de
                 l’Australie cadre mal avec le libellé du préambule et, en particulier, avec
                 le passage qui en a été cité au paragraphe précédent. Le texte de la
                 convention, comme ses travaux préparatoires, montre clairement que l’un
                 des objectifs essentiels des auteurs de la convention était de ménager
                 l’avenir de l’industrie baleinière en assurant la pérennité de la chasse.
                 Mais l’argument du Japon selon lequel, aux termes de la convention, la
                 conservation serait entièrement subordonnée au développement de l’in-
                 dustrie baleinière n’est pas plus défendable. Il ressort du préambule que
                 les buts de la convention recouvraient à la fois la conservation et la
                 volonté de ménager l’avenir d’une chasse qui ne mettrait pas en péril le
                 renouvellement des stocks.

                                                                                           184




8 CIJ1062.indb 497                                                                                18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 407

                      5. Que ces deux objectifs se soient trouvés sur un pied d’égalité n’est
                 pas, selon moi, remis en cause par les résolutions de la commission, du
                 moins pas de la manière, ou dans la mesure, qu’avance l’Australie. A cet
                 égard, il importe de rappeler que la convention prévoit deux types de
                 résolution très différents. Le paragraphe 1 de l’article V dispose que la
                 commission peut adopter des réglementations portant modification du
                 règlement annexé à la convention. Celui‑ci faisant partie intégrante de
                 la convention (conformément au paragraphe 1 de l’article premier de
                 celle‑ci), de telles réglementations correspondent, de fait, à des modifica-
                 tions de la convention elle‑même, quoique la commission ne soit pas habi-
                 litée à supprimer l’article VIII ou à en remettre en cause les effets. Les
                 réglementations sont adoptées à la majorité des trois quarts (art. III,
                 par. 2) et lient les Etats parties à la convention, à moins que, faisant usage
                 de la procédure prévue au paragraphe 3 de l’article V, ils n’y aient
                 formulé et maintenu une objection. C’est avant tout l’exercice par la
                 ­
                 ­commission de cette faculté d’adopter des réglementations qui a fait de
                  la convention un « instrument en constante évolution » (arrêt, par. 45).
                  Le second type de résolution regroupe les résolutions adoptées
                  en vertu de l’article VI, en vertu desquelles la commission peut
                  « ­formuler …, à l’intention de l’un quelconque ou de tous les gouverne-
                  ments contractants, des recommandations à propos de questions ayant
                  trait soit aux baleines et à la chasse à la baleine, soit aux objectifs et aux
                  buts de la … convention », ces recommandations étant adoptées à la
                  majorité simple. S’il n’existe aucune divergence quant à l’effet juridique
                  des réglementations, la question se pose de savoir si les recommandations
                  de la commission peuvent être utilisées aux fins de l’interprétation de la
                  convention.
                      6. Lorsqu’un traité institue un organe tel que la commission baleinière
                  internationale, au sein duquel sont représentés tous les Etats membres, les
                  résolutions adoptées par cet organe font partie de la pratique suivie par
                  les parties postérieurement à leur adhésion au traité et peuvent, en tant
                  que telles, en éclairer l’interprétation, conformément au principe énoncé à
                  l’alinéa b) du paragraphe 3 de l’article 31 de la convention de Vienne sur
                  le droit des traités de 1969. Toutefois, la pratique ultérieure n’est utile que
                  dans la mesure où elle établit l’accord des parties à l’égard de l’interpréta-
                  tion du traité. L’Australie a mis en avant quarante résolutions de la com-
                  mission. Or, si dix d’entre elles ont été adoptées par consensus (la dernière
                  en date l’ayant été en 1994), et doivent dès lors être réputées établir l’ac-
                  cord des parties à la convention, les trente résolutions restantes ont toutes
                  été adoptées à la majorité et, bien souvent, à une très courte majorité.
                  Ainsi, la résolution 2003‑3 sur la chasse au petit rorqual de l’hémi­
                  sphère sud et la chasse à la baleine au titre d’un permis spécial a été adop-
                  tée par 24 voix contre 20, et 1 abstention. La résolution 2005‑1, critique
                  à l’égard de JARPA II, l’a été par 30 voix contre 27, et 1 abstention.
                  Même lorsqu’elles ont été adoptées à une plus large majorité, on constate
                  bien souvent de profondes dissensions. Ainsi, la résolution par laquelle la
                  commission a endossé l’initiative de Berlin de 2003 (résolution 2003‑1), et

                                                                                             185




8 CIJ1062.indb 499                                                                                  18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 408

                 dont a fait grand cas le conseil de l’Australie (voir, par exemple, le
                 CR 2013/8, p. 21, par. 27), n’a été adoptée que par 25 voix contre 20. Par
                 ailleurs, le Japon se trouvait presque systématiquement dans le camp
                 de l’opposition. Loin d’établir l’accord des parties à la convention,
                 les résolutions en établissent plutôt l’absence et ne peuvent dès lors être
                 invoquées à l’appui d’une interprétation de la convention qui lierait le
                 Japon.
                     7. En outre, toute évaluation de la pertinence que pourraient revêtir
                 les recommandations aux fins d’interpréter la convention doit tenir
                 compte du rapport entre ce type de recommandations, qui (comme leur
                 nom l­’indique) ne sont pas obligatoires, et les réglementations, qui, elles, le
                 sont. Ainsi qu’il est expliqué au paragraphe 5 ci‑dessus, l’exercice du pou-
                 voir d’adopter de telles réglementations est soumis à d’importantes restric-
                 tions, en ce qu’il requiert une majorité des trois quarts des Etats votants et
                 qu’il peut être fait usage d’une procédure d’objection, qui permet à un Etat
                 d’échapper en tout ou en partie à l’application de la réglementation
                 ­adoptée. Ce serait ne faire aucun cas de ces importantes précautions que
                  de traiter les recommandations, adoptées à la majorité simple et non assor-
                  ties d’une procédure d’objection, comme capables de produire des effets
                  analogues à ceux des réglementations. De ce que la commission a la
                  faculté, en modifiant le règlement, de faire évoluer la convention au gré
                  des circonstances, l’on peut en outre déduire que la nécessité d’interpréter
                  et d’appliquer le traité en tant qu’« instrument vivant » a déjà été prise en
                  compte. Aussi y a‑t‑il moins lieu de prêter aux recommandations des effets
                  importants sur la base d’une interprétation évolutive des dispositions de la
                  convention. Au surplus, il est évident que la commission a fréquemment
                  été divisée sur certaines grandes questions, et que les changements que cer-
                  tains Etats membres ont souhaité introduire n’ont pas obtenu le degré de
                  soutien nécessaire à l’adoption de modifications du règlement. Ménager la
                  possibilité de réintroduire, sous la forme de recommandations, des modifi-
                  cations qui n’ont pu être adoptées par la voie formellement prévue à cet
                  effet reviendrait à détruire l’équilibre sur lequel repose la convention.
                     8. Enfin, quelque critique qu’il puisse être envers le moratoire sur la
                  chasse commerciale, le fait est que le Japon a retiré son objection à son
                  égard et que cette mesure lui est opposable depuis plus de vingt‑cinq ans.
                  Il ne lui est pas loisible de chercher à défendre aujourd’hui devant la Cour
                  une interprétation large de la principale dérogation à ce moratoire en
                  jetant le doute sur les modalités de son adoption. Que celui‑ci ait ou non
                  été fondé sur de solides bases scientifiques en 1986, ou que le Japon ait pu
                  retirer son objection sous la pression, ne saurait influer sur la décision de
                  la Cour, qui est appelée à déterminer si les baleines tuées dans le cadre
                  de JARPA II l’ont été « en vue de recherches scientifiques » au sens de
                  l’article VIII de la convention. Selon moi, la Cour a eu tout à fait raison
                  de considérer qu’il lui fallait répondre à cette question à la lumière des
                  termes de l’article VIII, sans pencher a priori en faveur d’une interpréta-
                  tion restrictive, ou au contraire d’une interprétation large, de cette dispo-
                  sition (arrêt, par. 55).

                                                                                             186




8 CIJ1062.indb 501                                                                                  18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 409

                                        Structure de la convention
                                          et obligations du Japon

                    9. L’article VIII, si son interprétation est au cœur de la présente affaire,
                 n’est pas la disposition imposant les obligations que le Japon est accusé
                 d’avoir violées — tel est ce qui ressort tant du libellé de cet article que de
                 l’économie générale de la convention. L’article en question se lit comme
                 suit :
                         « Nonobstant toute disposition contraire de la présente conven-
                      tion, chaque gouvernement contractant pourra accorder à l’un quel-
                      conque de ses ressortissants un permis spécial autorisant l’intéressé à
                      tuer, capturer et traiter des baleines en vue de recherches scientifiques
                      et subordonnant cette autorisation aux restrictions en ce qui concerne
                      le nombre et à telles autres conditions que le gouvernement contrac-
                      tant jugera opportunes ; les baleines pourront être tuées, capturées
                      ou traitées conformément aux prévisions du présent article sans qu’il
                      y ait lieu de se conformer aux dispositions de la présente convention.
                      Chaque gouvernement contractant devra porter immédiatement à
                      la connaissance de la commission toutes les autorisations de cette
                      nature qu’il aura accordées. Un gouvernement contractant pourra
                      révoquer à tout moment un permis spécial par lui accordé.
                         Dans toute la mesure du possible, les baleines capturées en vertu
                      de ces permis spéciaux devront être traitées conformément aux direc-
                      tives formulées par le gouvernement qui aura délivré le permis, les-
                      quelles s’appliqueront également à l’utilisation des produits obtenus.
                         Dans toute la mesure du possible, chaque gouvernement contrac-
                      tant devra transmettre à l’organisme que la commission pourra dési-
                      gner à cet effet, à des intervalles d’un an au maximum, les renseignements
                      de caractère scientifique dont il disposera sur les baleines et la chasse à
                      la baleine, y compris les résultats des recherches effectuées en applica-
                      tion du paragraphe 1 du présent article et de l’article IV.
                         Reconnaissant qu’il est indispensable, pour assurer une gestion
                      saine et profitable de l’industrie baleinière, de rassembler et d’analyser
                      constamment les renseignements biologiques recueillis à l’occasion
                      des opérations des usines flottantes et des stations terrestres, les gou-
                      vernements contractants prendront toutes les mesures en leur pouvoir
                      pour se procurer ces renseignements. » (Convention, par. 1‑4.)
                    10. Cette disposition impose un certain nombre d’obligations. Cer-
                 taines sont purement subsidiaires, en tant qu’elles n’entrent en jeu qu’en
                 conséquence de la décision d’un Etat de délivrer un permis spécial. Ainsi,
                 l’avant‑dernière phrase du paragraphe 1 de l’article VIII fait obligation à
                 tout Etat délivrant un permis spécial de le faire savoir à la commission.
                 Le paragraphe 2 énonce l’importante obligation de veiller à ce que, dans
                 la mesure du possible, les baleines capturées en vertu de permis spéciaux
                 soient traitées (sans doute pour éviter d’en gaspiller la chair). Le para-
                 graphe 3, en revanche, impose à tous les Etats contractants l’obligation de

                                                                                             187




8 CIJ1062.indb 503                                                                                  18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 410

                 communiquer à un organe désigné par la commission (qui a choisi à cet
                 effet le comité scientifique) les renseignements de nature scientifique dont
                 il disposera sur les baleines et la chasse à la baleine, qu’ils aient ou non été
                 obtenus en application du paragraphe 1 de l’article VIII. De même, le
                 paragraphe 4 impose une obligation générale de prendre les mesures pos-
                 sibles pour recueillir des renseignements.
                    11. Pour importantes que soient ces obligations, aucune d’elles n’est en
                 cause en la présente affaire. L’Australie n’a pas prétendu que le Japon
                 aurait manqué de se conformer à l’une quelconque des obligations sus-
                 mentionnées. La présente instance concerne la clause énoncée dans la pre-
                 mière phrase du paragraphe 1 de l’article VIII. Celle‑ci n’impose pas
                 expressément d’obligation, mais accorde à un gouvernement contractant le
                 pouvoir d’autoriser la mise à mort, la capture et le traitement de baleines
                 en vue de recherches scientifiques, en précisant que les baleines tuées, cap-
                 turées ou traitées conformément à ses prévisions pourront l’être « sans
                 qu’il y ait lieu de se conformer aux dispositions de la … convention ». En
                 d’autres termes, la première phrase du paragraphe 1 de l’article VIII est un
                 bouclier, et non pas une épée. Tant que les baleines sont tuées, capturées
                 ou traitées conformément aux prescriptions de l’article VIII, il ne saurait
                 être question de violation d’une quelconque autre disposition de la conven-
                 tion (ou du règlement). En revanche, si un gouvernement contractant qui
                 prétend exercer le pouvoir que lui accorde le paragraphe 1 de l’article VIII
                 en fait en réalité un usage abusif, la dérogation ne s’appliquera pas et il
                 conviendra d’apprécier si les baleines mises à mort, capturées ou traitées
                 l’ont été de manière licite à la lumière des autres dispositions de la conven-
                 tion. Il est certes implicitement fait obligation à l’Etat qui exerce son pou-
                 voir de délivrer des permis spéciaux de se comporter de bonne foi, mais,
                 pour les raisons que j’exposerai plus bas (voir par. 29), je ne considère pas
                 que le Japon ait violé cette obligation.
                    12. Le principal argument de l’Australie consiste plutôt à affirmer que,
                 parce que JARPA II ne satisfait pas aux prescriptions du paragraphe 1 de
                 l’article VIII, les baleines tuées, capturées ou traitées sous le couvert de ce
                 programme le sont en violation d’autres dispositions de la convention et,
                 plus particulièrement, des paragraphes 7 b), 10 d) et 10 e) du règlement,
                 que la commission baleinière internationale a ajoutés à ce dernier au fil
                 des ans en application des pouvoirs que lui confère l’article V de la
                 convention. Ce sont ces trois paragraphes (conjugués au paragraphe 30,
                 qui fait l’objet d’une demande de nature quelque peu différente) qui sont
                 à l’origine de la demande de l’Australie en la présente instance. Aussi
                 est‑il nécessaire de les examiner à tour de rôle.
                    13. Le paragraphe 7 b) du règlement interdit la chasse commerciale
                 dans la zone dénommée « sanctuaire de l’océan Austral » (voir arrêt,
                 par. 233). Cette interdiction vaut pour toutes les espèces de baleines, mais
                 ne lie pas le défendeur en ce qui concerne les petits rorquals, le Japon
                 ayant, dans le cas de ces derniers, exercé son droit d’objecter à cette modi-
                 fication du règlement et n’ayant jamais retiré son objection. Le Japon
                 n’ayant de fait prélevé aucune baleine à bosse dans le cadre de JARPA II,

                                                                                             188




8 CIJ1062.indb 505                                                                                  18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 411

                 la seule question qui se pose au regard de l’alinéa b) du paragraphe 7 est
                 celle de savoir si les rorquals communs tués, capturés et traités dans le
                 cadre de ce programme l’ont été en violation des obligations que lui
                 impose ce paragraphe.
                    14. Le paragraphe 10 d) du règlement interdit « la capture, … l’abat-
                 tage et [le] traitement des baleines, à l’exception des petits rorquals, prati-
                 qués par des usines flottantes ou des navires baleiniers rattachés à des
                 usines flottantes » (voir arrêt, par. 232). Les petits rorquals étant expressé-
                 ment exclus du champ d’application de cette disposition, qui ne concerne
                 en outre que la capture, l’abattage et le traitement, la seule question qui
                 se pose est celle de savoir si les rorquals communs capturés, tués ou trai-
                 tés dans le cadre de JARPA II l’ont été en violation des obligations que le
                 paragraphe 10 d) impose au Japon.
                    15. Le paragraphe 10 e) est de portée plus vaste. Il établit ce qu’on
                 appelle le « moratoire sur la chasse commerciale » (voir arrêt, par. 231), la
                 disposition pertinente prévoyant que « le nombre maximal de captures de
                 baleines à des fins commerciales dans toutes les populations pendant la sai-
                 son côtière 1986 et les saisons pélagiques 1985-1986 et suivantes est fixé à
                 zéro ». L’obligation créée par cette disposition s’applique aux trois espèces
                 de baleines visées par JARPA II. Il s’agit ainsi de la seule disposition du
                 règlement applicable à la mise à mort de petits rorquals, qui représentent la
                 majorité écrasante des baleines tuées dans le cadre de JARPA II. En outre,
                 elle ne se limite pas à la mise à mort, à la capture et au traitement effectifs
                 des baleines, mais s’applique à la fixation d’une limite de capture non nulle.
                 Elle peut donc s’appliquer à la décision du Japon de fixer à 50 le nombre
                 maximal de baleines à bosse capturées au titre des permis qu’elle délivre
                 chaque année dans le cadre de JARPA II, même si aucun spécimen de cette
                 espèce n’a effectivement été prélevé.
                    16. Ces trois paragraphes imposent tous des obligations au Japon. Si
                 JARPA II est conforme aux exigences du paragraphe 1 de l’article VIII,
                 la mise à mort, la capture et le traitement de baleines (et, par voie de
                 conséquence, les limites de capture supérieures à zéro) prévus au titre de
                 JARPA II échapperont à l’application des dispositions de ces trois para-
                 graphes, et le Japon ne pourra dès lors manquer aux obligations qu’im-
                 posent ces derniers. Si, en revanche, JARPA II ne satisfait pas à ces
                 prescriptions, le Japon ne pourra se prévaloir de la dérogation prévue au
                 paragraphe 1 de l’article VIII, et la question se posera de savoir s’il a violé
                 les obligations qu’il tire de l’un ou de l’ensemble de ces trois paragraphes.
                    17. En ce qui concerne le paragraphe 10 d), le doute n’est pas permis.
                 Cette disposition interdit la capture, l’abattage et le traitement des ror-
                 quals communs pratiqués par des usines flottantes ou des navires
                 baleiniers rattachés à de telles usines. Or, le principal navire utilisé dans le
                 cadre de JARPA II, le Nisshin Maru, est incontestablement une usine flot-
                 tante. En conséquence, les rorquals communs capturés par le Nisshin
                 Maru, ou les navires qui lui sont rattachés, le sont en violation des obli-
                 gations que ce paragraphe impose au Japon, à moins que celui‑ci n’en soit
                 exonéré par l’effet du paragraphe 1 de l’article VIII.

                                                                                             189




8 CIJ1062.indb 507                                                                                  18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 412

                    18. La situation en ce qui concerne le paragraphe 7 b) et le para-
                 graphe 10 e) requiert une analyse plus approfondie. L’alinéa b) du para-
                 graphe 7 fait obligation au Japon de ne pas se livrer à la « chasse
                 commerciale » de rorquals communs dans le sanctuaire de l’océan Aus-
                 tral. Le paragraphe 10 e) lui fait obligation de limiter à zéro le nombre de
                 spécimens de l’une quelconque des trois espèces visées pouvant être tués
                 « à des fins commerciales ». L’Australie soutient que la convention ne
                 reconnaît que trois catégories de chasse à la baleine : la chasse aborigène
                 de subsistance (au titre du paragraphe 13 du règlement), la chasse à des
                 fins scientifiques (au titre de l’article VIII de la convention) et la chasse
                 commerciale. Le Japon n’ayant jamais prétendu que la chasse pratiquée
                 en vertu de JARPA II relevait de la chasse aborigène de subsistance,
                 l’Australie estime que, dès lors que la chasse pratiquée dans le cadre de
                 JARPA II n’entre pas dans les prévisions de l’article VIII, force est de la
                 considérer comme commerciale. Le Japon n’a pas contesté cette analyse à
                 l’audience, son conseil confirmant même que « [l]a [commission] recon-
                 na[issait] trois catégories de chasse à la baleine : la chasse à des fins com-
                 merciales, la chasse aborigène de subsistance et la chasse au titre d’un
                 permis spécial » (CR 2013/12, p. 44, par. 14). Le Japon n’a pas cherché à
                 faire valoir que, quand bien même la chasse qu’il pratique dans le cadre
                 de JARPA II échapperait à la dérogation prévue par le paragraphe 1 de
                 l’article VIII, elle pourrait ne pas enfreindre les interdictions prévues aux
                 paragraphes 7 b) et 10 e) parce qu’elle ne devrait pas être considérée
                 comme relevant de la chasse commerciale.
                    19. La position adoptée par les Parties en la présente espèce est
                 conforme à ce qui semble avoir été la perception des autres Etats parties
                 à la convention et de la commission elle‑même. Ainsi, alors que l’adop-
                 tion d’un moratoire commercial était à l’examen au sein de la commission
                 au milieu des années 1980, il semble avoir été admis par l’ensemble des
                 parties prenantes que, s’il était adopté, ce moratoire aurait pour effet d’in-
                 terdire toute chasse aux Etats auxquels il serait opposable, exception faite
                 de la chasse aborigène de subsistance et de la chasse scientifique pratiquée
                 conformément aux dispositions de l’article VIII, et d’elles seulement.
                 L’intention qui sous‑tendait le paragraphe 10 e) était d’interdire complè-
                 tement la chasse, sous réserve des deux seules exceptions susmentionnées.
                 En outre, depuis l’adoption du moratoire, il apparaît qu’aucun Etat n’a
                 considéré que la portée du paragraphe 10 e) serait plus limitée.
                    20. L’analyse des modalités d’exécution effectives de JARPA II
                 conforte également la conclusion selon laquelle la chasse à la baleine pra-
                 tiquée en vertu de ce programme, si elle n’entre pas dans les prévisions de
                 l’article VIII, et si, partant, la dérogation prévue en son paragraphe 1 ne
                 lui est pas applicable, doit être considérée comme pratiquée à des fins
                 commerciales et donc comme contraire aux dispositions du para-
                 graphe 10 e). La chair des baleines capturées dans le cadre de JARPA II
                 est vendue, dans la mesure où elle peut l’être et où elle trouve preneur, sur
                 le marché japonais. La vente de cette chair est une activité commerciale et
                 dès lors que les baleines sont tuées dans cette optique, l’une des finalités

                                                                                           190




8 CIJ1062.indb 509                                                                                18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 413

                 de cette chasse sera une finalité commerciale. Tant que la chasse pratiquée
                 dans le cadre de JARPA II l’est conformément aux dispositions du para-
                 graphe 1 de l’article VIII, l’existence de cette finalité commerciale ne sou-
                 lève aucune question de droit. Au contraire, le paragraphe 2 de ce même
                 article permet expressément (et même impose) que les baleines capturées
                 en vertu de permis spéciaux soient traitées conformément aux directives
                 du gouvernement en question, lesquelles s’appliquent également à l’utili-
                 sation des produits obtenus. Cependant, le paragraphe 2 n’entre en jeu
                 que si les baleines chassées au titre de JARPA II l’ont été conformément
                 aux dispositions du paragraphe 1 de l’article VIII. Dans le cas contraire,
                 la chasse ainsi pratiquée devra être appréciée eu égard aux dispositions du
                 paragraphe 10 e) (et, dans la moindre mesure où il trouve à s’appliquer,
                 à celles du paragraphe 7 b)). Dans de telles circonstances, le fait que la
                 viande des baleines capturées soit destinée à être vendue suffit à ce que
                 cette activité de chasse soit considérée comme menée à des fins commer-
                 ciales et, partant, comme enfreignant le moratoire.
                    21. La demande de chair de baleine n’a cessé de reculer au Japon au
                 cours des dernières années, et d’importantes quantités de viande prove-
                 nant de la chasse pratiquée dans le cadre de JARPA II demeurent inven-
                 dues. Pour autant, la vente de chair de baleine ne cesse pas d’être une
                 activité commerciale, ni la capture des baleines dont la viande n’est pas
                 écoulée de relever de la chasse commerciale. Une activité ne perd pas son
                 caractère commercial pour la simple raison que le commerce en question
                 n’est pas suffisamment lucratif non plus que, dans le domaine de l’immu-
                 nité souveraine, une activité doit être qualifiée non pas de commerciale
                 mais de souveraine dès lors que l’Etat qui s’y livre le fait à perte.
                    22. L’offre au consommateur japonais de viande de baleine continue
                 d’être l’une des motivations essentielles de la position adoptée au Japon
                 en ce qui concerne JARPA II, comme en témoigne la déclaration faite par
                 le directeur général de l’agence japonaise des pêcheries, M. Kazuyoshi
                 Honkawa, devant la Diète japonaise, en octobre 2012. Cette déclaration
                 étant postérieure à la clôture de la procédure écrite en la présente affaire,
                 il est à supposer que tous les intéressés avaient conscience de l’importance
                 de son contenu. Elle est suffisamment pertinente pour mériter d’être citée
                 assez exhaustivement.
                        « Avant le tremblement de terre, le programme de chasse scienti-
                     fique du Japon permettait d’obtenir de 3700 à 3800 tonnes de viande
                     de baleine environ, dont 2000 en provenance de l’océan Austral.
                     Pour l’essentiel, il s’agissait de chair de petit rorqual. Cette chair est
                     appréciée pour sa saveur et son arôme, notamment lorsqu’elle est
                     consommée en sashimi et sous d’autres formes similaires.
                        Par ailleurs, 1700 tonnes provenaient, en 2010, du Pacifique
                     nord‑ouest, dont 120 de la chasse côtière pratiquée à des fins scienti-
                     fiques. Un peu plus de 1500 tonnes de cette chair provenaient donc
                     de baleines prélevées par l’institut de recherche sur les cétacés — pour
                     l’essentiel, des rorquals boréaux et des rorquals tropicaux.

                                                                                           191




8 CIJ1062.indb 511                                                                                18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 414

                         En outre, 470 tonnes provenaient, en 2010, de baleines prélevées
                      par de petits navires baleiniers côtiers — baleines à bec de Baird, très
                      semblables aux dauphins. La viande de baleine à bec de Baird est
                      transformée en une viande séchée qui rappelle le jerky. A Ayukawa,
                      où vous vous êtes rendus récemment, les baleiniers chassaient des
                      spécimens de cette espèce, et il est selon moi tout à fait improbable
                      qu’ils se soient occupés de petits rorquals de l’océan Austral.
                         Nous avons donc indiqué que le programme de chasse à la baleine
                      en vue de recherches scientifiques mené dans l’océan Austral était
                      nécessaire pour assurer la stabilité de l’offre de chair de petit rorqual. »
                      (Gouvernement japonais, procès‑verbal de la réunion de la sous‑­
                      commission de la commission d’audit et de contrôle de l’administration
                      de la chambre des représentants, 23 octobre 2012 ; traduction française
                      effectuée à partir d’une traduction anglaise fournie par l’Australie.)
                 Cette déclaration, et en particulier son dernier paragraphe, montre claire-
                 ment que l’offre de chair de baleine obtenue dans le cadre de JARPA II et
                 destinée au consommateur japonais n’a pas cessé. Tant que la chasse
                 ­pratiquée au titre de ce programme relève de la dérogation prévue par
                  le paragraphe 1 de l’article VIII de la convention, cet aspect commercial
                  de JARPA II est parfaitement licite. Toutefois, si JARPA II n’est pas
                  conforme aux dispositions du paragraphe 1 de l’article VIII, il s’ensuit
                  que le Japon manque de la sorte aux obligations que lui imposent les
                  paragraphes 7 b) et 10 e) du règlement.
                     23. La question essentielle qui se pose à la Cour est donc de savoir si la
                  chasse pratiquée dans le cadre de JARPA II satisfait aux prescriptions du
                  paragraphe 1 de l’article VIII. Dans la négative, le Japon n’aura pas pour
                  autant violé les obligations qu’il tient de cet article. La question n’en est
                  pas moins essentielle pour autant, car la réponse qui y sera apportée
                  déterminera si le Japon a violé les obligations que lui imposent les para-
                  graphes 7 b), 10 d) et 10 e) du règlement.


                           La chasse à la baleine pratiquée dans le cadre
                     de JARPA II relève-t-elle du paragraphe 1 de l’article VIII

                    24. Je souscris au raisonnement développé dans l’arrêt, selon lequel la
                 chasse à la baleine pratiquée dans le cadre de JARPA II ne remplit pas les
                 conditions requises pour que le Japon puisse se prévaloir de la dérogation
                 prévue au paragraphe 1 de l’article VIII, et ce, essentiellement parce que
                 le nombre de baleines dont la mise à mort est autorisée dans le cadre de
                 ce programme n’est pas objectivement raisonnable au regard des objectifs
                 fixés pour celui-ci. Ainsi qu’expliqué plus haut, l’effet du paragraphe 1 de
                 l’article VIII est de soustraire à l’application des dispositions de la conven-
                 tion la mise à mort, la capture et le traitement des baleines, et il ne saurait
                 donc suffire, afin que le Japon puisse bénéficier de la dérogation prévue
                 au paragraphe 1 de l’article VIII, d’établir qu’un projet de recherche tel

                                                                                            192




8 CIJ1062.indb 513                                                                                   18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 415

                 que JARPA II poursuit des objectifs scientifiques — pour ce faire, il doit
                 exister un lien suffisant entre le nombre de baleines devant être tuées et la
                 réalisation de tels objectifs. Or c’est sur ce point qu’achoppe, selon moi,
                 l’argumentation du Japon.
                     25. Pour le comprendre, il importe d’analyser la relation entre JARPA II
                 et son prédécesseur, le programme JARPA. Certains objectifs leur sont
                 communs, et le Japon a insisté sur le besoin d’assurer une continuité de
                 l’un à l’autre. Il a ainsi tenté de justifier par la nécessité de ne pas inter-
                 rompre la collecte de données sa décision d’entreprendre l’étude de faisa-
                 bilité de JARPA II avant d’avoir reçu les résultats de l’examen de JARPA
                 mené par le comité scientifique. En outre, lorsqu’il a conçu JARPA II, le
                 Japon s’est beaucoup appuyé sur les travaux réalisés dans le cadre de
                 JARPA. A titre d’exemple, rappelons que, lorsqu’un membre de la Cour
                 s’est enquis de savoir comment il avait évalué les possibilités de recourir à
                 des méthodes non létales dans le cadre de JARPA II, le Japon n’a fait
                 référence qu’à une étude menée quelques années plus tôt dans le cadre de
                 JARPA, et rien ne permet de penser qu’il aurait procédé à une nouvelle
                 évaluation dans le cadre de JARPA II. Or ce dernier prévoyait une aug-
                 mentation considérable des volumes de prises. Dans le cadre de JARPA,
                 les petits rorquals étaient la seule espèce ciblée, à raison, au départ, de 300,
                 puis de 400 individus par an. Dans le cadre de JARPA II, l’objectif de
                 capture, pour cette même espèce, avait plus que doublé (il se chiffrait à
                 850 spécimens, et pouvait même être porté à un maximum de 935 par an),
                 et il était en outre prévu de prélever chaque année 50 rorquals communs et
                 50 baleines à bosse. Accédant à la demande en ce sens de l’ancien président
                 de la commission, le Japon n’a certes prélevé aucun spécimen de cette der-
                 nière espèce tout le temps qu’a duré JARPA II, mais les permis délivrés
                 chaque année au titre de ce programme n’en continuent pas moins de
                 fixer à 50 le nombre maximal de baleines à bosse pouvant être captu-
                 rées. Le Japon soutient que cette nette augmentation des objectifs de
                 ­capture se justifie au regard des objectifs de recherche plus généraux de
                  JARPA II.
                     26. Les objectifs de JARPA II sont reproduits aux paragraphes 113
                  à 118 de l’arrêt. C’est essentiellement le deuxième d’entre eux, « la « modéli-
                  sation de la concurrence entre les espèces de baleines et l’élaboration de
                  nouveaux objectifs de gestion » (arrêt, par. 115), qui distingue JARPA II de
                  son prédécesseur. La réalisation de cet objectif requiert clairement la
                  conduite de recherches sur plusieurs espèces de baleines, et a été la princi-
                  pale raison avancée pour justifier l’extension des prélèvements létaux aux
                  rorquals communs et aux baleines à bosse. Pourtant, depuis le début, le
                  Japon n’a capturé aucune baleine à bosse et s’est contenté d’un nombre de
                  prises de rorquals communs très réduit, bien inférieur aux objectifs de cap-
                  ture prévus dans le cadre de JARPA II. Relevons que l’expert indépendant
                  cité par le Japon, le professeur Walløe, a déclaré, en réponse à une question
                  d’un membre de la Cour, que la taille de l’échantillon de petits rorquals
                  communs ne se justifiait pas et n’aurait pas permis de recueillir des données
                  utiles. Le Japon n’a pas tenté de le démentir. L’on ne doit certes pas lui

                                                                                             193




8 CIJ1062.indb 515                                                                                  18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 416

                 tenir rigueur de ne pas avoir tué un plus grand nombre de rorquals com-
                 muns, et peut‑être doit‑on lui accorder davantage de crédit qu’on ne lui en
                 a reconnu pour sa décision de faire droit à la demande du président de la
                 commission de ne pas mettre à exécution son projet de prélever des baleines
                 à bosse. Mais rien n’indique que le Japon ait tenté d’adapter les tailles des
                 échantillons fixées dans le cadre de JARPA II en fonction de cette évolu-
                 tion. Il maintient à 850 spécimens par an pour les petits rorquals (bien que
                 ses prises effectives aient été considérablement moindres) un objectif de
                 capture qu’il avait initialement présenté comme nécessaire à la modélisa-
                 tion de la concurrence. Or, il n’est pas possible de modéliser la concurrence
                 en étudiant une seule espèce. Le Japon affirme obtenir des données relatives
                 aux autres espèces au moyen de méthodes non létales, mais pourquoi, si de
                 telles méthodes permettent de recueillir les données nécessaires en ce qui
                 concerne les rorquals communs et les baleines à bosse, ne pourraient‑elles
                 pas être employées plus largement dans le cas des petits rorquals ?
                    27. Si l’objectif de modélisation de la concurrence entre espèces de
                 baleines n’entre plus en jeu, l’augmentation considérable des objectifs de
                 capture pour les petits rorquals entre JARPA et JARPA II devient très
                 difficile à justifier. Les autres objectifs de recherche de JARPA II res-
                 semblent tant à ceux de JARPA qu’il est difficile de voir comment ils
                 pourraient justifier la fixation d’une taille d’échantillon représentant plus
                 du double de celle fixée dans le cadre de la première phase du programme.
                 En outre, rien n’indique que le Japon aurait réellement entrepris de rééva-
                 luer la taille de l’échantillon requise à la lumière des réalités nouvelles
                 ressortant de la mise en œuvre effective de JARPA II.
                    28. Ce n’est là que l’une des faiblesses de l’argumentation du Japon,
                 mais je l’ai trouvée particulièrement lourde de conséquences. Pour ce
                 motif, comme pour les autres que la Cour a développés dans l’arrêt, je
                 considère que la chasse à la baleine pratiquée dans le cadre de JARPA II
                 ne peut entrer dans les prévisions du paragraphe 1 de l’article VIII, et
                 qu’elle emporte donc violation par le Japon des obligations que lui
                 imposent les paragraphes 7 b) et 10 d) en ce qui concerne les rorquals
                 communs, et 10 e) en ce qui concerne les trois espèces.
                    29. Toutefois, je ne pense pas qu’il ait été démontré que le Japon aurait
                 agi de mauvaise foi. A l’appui de son argumentation en ce sens, l’Australie
                 a cité un certain nombre de déclarations de représentants de l’Etat japonais
                 en fonction ou à la retraite prouvant selon elle que le véritable objectif du
                 Japon, lorsqu’il a lancé ses programmes de recherche scientifique dans l’An-
                 tarctique (JARPA, puis JARPA II), était le maintien de l’industrie baleinière.
                 Il a plus particulièrement insisté sur trois d’entre elles (CR 2013/7, p. 27‑28).
                 La première, faite en 1984 (soit vingt ans avant le lancement de JARPA II,
                 alors que le Japon maintenait encore son objection au moratoire sur la chasse
                 commerciale) devant la Diète par celui qui occupait alors la fonction de
                 directeur général de l’agence japonaise des pêcheries, se lit comme suit :
                      « une fois le moratoire instauré, la voie permettant de garantir la
                      poursuite de la chasse à la balaine serait, dans l’océan Austral, de la

                                                                                              194




8 CIJ1062.indb 517                                                                                   18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 417

                     présenter comme une activité axée sur la recherche scientifique … [et]
                     il conviendrait de planifier la poursuite de la chasse… ».
                 La deuxième est extraite d’une étude publiée par un directeur général à la
                 retraite : « La conduite d’opérations de chasse à la baleine à des fins scien-
                 tifiques était considérée comme le seul moyen de perpétuer [les] traditions
                 de chasse. » Il est encore plus difficile d’y voir une preuve de mauvaise foi
                 si, comme l’admet à présent l’Australie, la traduction est inexacte et qu’il
                 s’agissait en réalité de « transmettre » ces traditions aux générations
                 futures. La troisième, enfin, émane d’un ministre qui, en 2013, s’est
                 exprimé en ces termes : « Je ne pense pas que le Japon mettra un jour un
                 terme à ses activités de chasse à la baleine. » Ces déclarations, ainsi que
                 d’autres citées dans le mémoire (et que celles citées au paragraphe 22
                 ci‑dessus), portent certes à conclure que la science n’était pas la seule pré-
                 occupation du Japon, mais pareil constat ne suffit pas à soustraire
                 JARPA II à l’application du paragraphe 1 de l’article VIII. Et il est cer-
                 tain qu’il ne suffit pas à prouver la mauvaise foi.


                                   Obligations procédurales du Japon

                    30. J’ai voté en faveur de la conclusion énoncée au point 6 du dispositif
                 de l’arrêt, selon laquelle le Japon n’a pas manqué aux obligations qu’il
                 tient du paragraphe 30 du Règlement, car j’estime que l’Australie n’a pas
                 établi que le Japon n’avait pas fourni au comité scientifique les informa-
                 tions requises par cette disposition en ce qui concerne les permis délivrés
                 dans le cadre de JARPA II. Le paragraphe 30 prévoit l’obligation de sou-
                 mettre au comité scientifique certaines informations quant aux proposi-
                 tions de permis spéciaux suffisamment à l’avance pour permettre à celui‑ci
                 d’en examiner le contenu et de faire un rapport à la commission. Le para-
                 graphe 30 confère au comité un pouvoir de contrôle, et non pas un pou-
                 voir d’approbation (point clarifié par feu sir Derek Bowett dans son avis
                 rédigé à l’intention de la commission sur la proposition tendant à l’inser-
                 tion de ce qui devait devenir le paragraphe 30 du règlement). Si les permis
                 délivrés eux‑mêmes dans le cadre de JARPA II n’apportent guère d’élé-
                 ments, les informations requises figuraient néanmoins dans le plan de
                 recherche de JARPA II, qui a été présenté en temps voulu.
                    31. Je dois néanmoins exprimer une certaine préoccupation quant à
                 l’un des aspects du comportement du Japon à cet égard. Le paragraphe 30
                 du règlement doit être compris dans le contexte du devoir de coopération
                 plus large auquel tous les gouvernements contractants sont assujettis. Le
                 Japon n’a pas contesté l’existence de cette obligation. Or, selon moi,
                 celle‑ci exclut la possibilité pour un Etat d’adopter une approche forma-
                 liste du paragraphe 30. Au contraire, les informations que cet Etat fournit
                 doivent être de nature à permettre un examen digne de ce nom, et l’Etat
                 doit tenir compte du résultat de cet examen, même s’il n’est pas tenu de
                 mettre en œuvre une quelconque recommandation que le comité pourrait

                                                                                           195




8 CIJ1062.indb 519                                                                                18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 418

                 formuler ou de partager l’appréciation que fait le comité des propositions
                 de permis. L’arrêt démontre que, pour une raison ou une autre, le Japon
                 n’a pas été à même de mettre en œuvre le plan de recherche de JARPA II ;
                 il a renoncé à ses objectifs de capture dans le cadre des baleines à bosse
                 et n’a pris qu’un nombre de rorquals communs et de petits rorquals bien
                 inférieur à celui des tailles d’échantillons définies dans ledit plan. Pour-
                 tant, il ressort du dossier que le Japon a continué, année après année, de
                 soumettre les permis spéciaux formulés en des termes identiques, tout au
                 long du déroulement de JARPA II. Il n’a fourni aucune indication sur la
                 question de savoir si ou comment le plan aurait été ajusté pour tenir
                 compte des changements observés. Se pose dès lors la question de savoir
                 si le devoir de coopération a été pleinement respecté.


                             La décision de ne pas prescrire un second tour
                                          de procédure écrite

                    32. Le paragraphe 6 de l’arrêt consigne le fait que le Japon a demandé
                 l’organisation d’un second tour de procédure écrite, ce à quoi l’Australie
                 s’est opposée. La Cour n’a pas prescrit la tenue d’un second tour, déci-
                 dant au contraire de passer directement à la procédure orale. Le Japon
                 ayant exprimé clairement sa déception face à cette décision, et l’arrêt n’en
                 disant presque rien, je voulais en quelques mots expliquer pourquoi je
                 trouve, quant à moi, le choix de la Cour justifié.
                    33. Il est clairement indiqué dans le Règlement que la tenue d’un
                 second tour de procédure écrite n’est pas automatique. Le paragraphe 2
                 de l’article 45 dispose que la Cour peut l’autoriser si les parties sont d’ac-
                 cord à cet égard ou si la Cour décide, d’office ou à la demande d’une
                 partie, qu’un second tour est nécessaire. En d’autres termes, à moins d’un
                 accord entre les parties, la Cour a toute discrétion pour juger de l’oppor-
                 tunité de prescrire un second tour.
                    34. A cet égard, trois considérations me semblent importantes. Premiè-
                 rement, la Cour doit toujours avoir la possibilité de prescrire un second
                 tour de procédure écrite si elle le juge nécessaire, par exemple parce qu’elle
                 estimerait ne pas posséder suffisamment d’informations sur une question
                 précise.
                    35. Deuxièmement, le nombre d’affaires introduites devant la Cour est
                 tel aujourd’hui que celle‑ci se doit de veiller à ce que les procédures ne
                 soient pas inutilement retardées. Le Règlement indique clairement que le
                 demandeur doit exposer la totalité de son argumentation dans son
                 mémoire et le défendeur, dans son contre‑mémoire (art. 49, par. 1 et 2).
                 Un Etat ne doit jamais garder en réserve, en vue d’un second tour, une
                 partie de ses moyens — qu’il s’agisse d’arguments ou d’éléments de
                 preuve.
                    36. Enfin, il convient selon moi de faire la distinction entre le deman-
                 deur et le défendeur, lorsque la Cour est appelée à se prononcer sur une
                 demande d’organisation de second tour de procédure écrite formulée par

                                                                                           196




8 CIJ1062.indb 521                                                                                18/05/15 09:29

                  chasse à la baleine dans l’antarctique (op. ind. greenwood) 419

                 l’une des parties, mais contestée par l’autre. Le premier tour de procédure
                 écrite se clôt par le dépôt du contre‑mémoire. C’est généralement dans ce
                 document que le demandeur prend pour la première fois connaissance des
                 moyens que lui opposera le défendeur. Le contre‑mémoire peut contenir
                 des éléments que le demandeur n’avait pas analysés, ou des moyens de
                 preuve qu’il doit avoir le loisir de réfuter. Aussi y a‑t‑il a priori lieu de
                 prescrire un second tour de procédure écrite, si celui‑ci est sollicité par le
                 demandeur ; s’y refuser pourrait être à l’origine d’une grave injustice si le
                 demandeur devait être privé de la possibilité de réagir à des moyens de
                 fait ou de droit soulevés par le défendeur dans son contre‑mémoire. Le
                 défendeur, en revanche, lorsqu’il établit son contre‑mémoire, a l’avantage
                 d’avoir déjà pris connaissance et de la requête et du mémoire, et il est par
                 ailleurs tenu d’exposer dans cette pièce l’intégralité de ses moyens. Si,
                 ayant pris connaissance du contre-mémoire, le demandeur estime ne pas
                 avoir besoin d’un second tour de procédure écrite, il est difficile de voir à
                 quel titre le défendeur pourra affirmer que celui‑ci s’impose. Il a déjà eu le
                 dernier mot, et il n’y a pas d’injustice à se voir dénier la possibilité de
                 répéter ou d’étoffer son argumentation.
                    37. Une seule considération aurait pu justifier de prescrire un second
                 tour de procédure écrite dans la présente espèce : le fait que le Japon avait
                 soulevé une exception (quoique non préliminaire) d’incompétence et sou-
                 haitait pouvoir se faire une idée de la réaction de l’Australie. Je conçois
                 que, dans certains cas, une exception d’incompétence pourrait, de par sa
                 nature, rendre nécessaire l’organisation d’un second tour de procédure
                 écrite, mais je ne pense pas que tel ait été le cas en l’espèce. L’exception
                 du Japon était fondée sur l’interprétation de la déclaration faite par l’Aus-
                 tralie en vertu du paragraphe 2 de l’article 36 du Statut. Son examen ne
                 nécessitait la production d’aucun document ou d’aucun élément de preuve
                 que le Japon n’eût déjà soumis ou qui ne relevât du domaine public, et le
                 Japon, représenté par un conseil qui était tout sauf inexpérimenté, n’était
                 sans doute pas sans avoir une petite idée de la teneur de la réaction que
                 lui opposerait l’Australie.
                    38. En conséquence, j’estime que la Cour a eu raison de ne pas faire
                 droit à la demande tendant à ce qu’elle prescrive un second tour de pro-
                 cédure écrite en l’espèce.

                                                        (Signé) Christopher Greenwood.




                                                                                           197




8 CIJ1062.indb 523                                                                                18/05/15 09:29

